STONE, J.
— Under the authority of Mauldin & Terrell v. Mitchell, 14 Ala. 814, it was improper to receive in evidence the declarations of the slave.
The issue formed and tried in this ease, presented the question, whether the slave spoken of was or was not a runaway. The testimony offered for the plaintiff’ if unexplained, probably made out a prima-facie case for him. The testimony of the defendant clearly showed that the slave was at and about the wharf with the knowledge and permission of his owner, and that he had not thrown off his allegiance to him as his master. This proof overturned the plaintiff’s prima-facie ease, and left his proof insufficient to found a judgment upon.
Judgment of the city court reversed, and cause..remanded.